Same Case. On an application for a Rehearing.
Bullard, J.
Dr. Harrison and M. J. B. Harrison ask for a rehearing in this case, on the ground that they were overlooked in the judgment first rendered. There are many reasons why this should not be granted. In the first place, the record was so informal and loosely made up, that we could ascertain only by conjecture who were appellants. In the second place, no points were filed, which could enable us to see, on what the petitioners relied in support of their claims ; and lastly, they did not show a judgment against the company, which established, either their demands, or that they were entitled to any privilege. The case before the District Court was not in such a state as to authorize the petitioners, having no judgment, to come in and ask to participate in the distribution of a particular fund.
The rehearing is refused.
Hoffman, for the rehearing.